Citation Nr: 1808800	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-10 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1972 to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the RO in Phoenix, Arizona, which denied service connection for PTSD.  

In December 2016, the Veteran testified from the RO in Phoenix, Arizona, at a Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran's claimed in-service stressor has been verified.

3.  There is credible supporting evidence that the PTSD is related to the claimed stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. 
§ 3.159(b) (2017).  As discussed in detail below, the Board is granting service connection for PTSD; therefore, no discussion of VA's duty to notify and to assist is necessary.  

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  


The contention liberally construed for the Veteran is that the claimed PTSD is related to active service.  At the December 2016 Board hearing, the Veteran testified to experiencing nightmares due to service in the Philippines.  The Veteran also testified to seeing dead bodies while stationed in the Philippines at the Clark Air Force Base.  June 2010 and January 2011 statements each reflect that the Veteran wrote that PTSD was due to seeing dead bodies from an aircraft accident at the Clark Air Force Base. 

First, the Board finds that the Veteran has a current diagnosis of PTSD.  Various VA and private treatment records reflect the Veteran has been diagnosed with PTSD.  See May 2011 VA examination report; see also April 2010 private treatment record.  

Next, there is credible supporting evidence to support the occurrence of the claimed in-service stressor of seeing dead bodies from an aircraft accident at the Clark Air Force Base in the Philippines.  An April 2011 VA PTSD stressor verification review memorandum reflects that the Veteran was assigned to the Clark Air Force Base in the Philippines at the time of a C-5 aircraft accident.  The memorandum notes that the Veteran's claimed stressor of carrying evacuees from the accident had also been corroborated.  As such, the Board finds that the Veteran's in-service stressor has been verified.  38 C.F.R. § 3.304(f).  

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed PTSD is related to the verified in-service stressor.  February 2012 and May 2016 private treatment records reflect that, after a detailed psychiatric 

evaluation, the diagnosis was PTSD that was based upon the reported verified in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


